COBB, Chief Judge.
The defendant was convicted and sentenced on three counts of lewd and lascivious assault. We find the trial court’s justification for retention of jurisdiction was stated with individual particularity as required by section 947.16(3)(a), Florida Statutes (1983).
The defendant is correct, however, in his contention that those portions of the sentencing orders retaining jurisdiction of the first one-third of each consecutive sentence are invalid. Section 947.16(3), Florida Statutes (1983) provides that where consecutive sentences are concerned, the court’s retention is limited to one-third of the total of the consecutive sentences imposed, rather than one-third of each consecutive sentence. See Adams v. State, 435 So.2d 953 (Fla. 2d DCA 1983).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR RESEN-TENCING.
ORFINGER and FRANK D. UP-CHURCH, Jr., JJ., concur.